         Case 2:17-cv-02396-APG-BNW Document 43 Filed 09/17/20 Page 1 of 3



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   Marlon Lorenzo Brown,                     )
                                               )
 8                        Plaintiff,           )                  Case No. 2:17-cv-02396-APG-BNW
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   Sgt. Tromba, et al.,                      )
                                               )
11                        Defendants.          )
     __________________________________________)
12
13          Presently before the Court is Plaintiff’s motion to amend. (ECF No. 40.) As discussed
14   below, the Court will grant this motion.
15          Plaintiff is an inmate who began this action as a pro se litigant. He filed two complaints at
16   the start of the litigation. (ECF Nos. 1-1, 14.) The Court screened his second amended complaint
17   and recommended that it be dismissed for failure to state a claim. (See ECF No. 22.) Plaintiff then
18   filed a motion to file a third amended complaint. (ECF No. 26.) The Court denied this motion.
19   (ECF No. 27.)
20          Plaintiff appealed the Court’s order dismissing his second amended complaint and denying
21   his motion to file a third amended complaint. (ECF No. 29.) The Ninth Circuit vacated and
22   remanded the Court’s order denying his motion to file a third amended complaint, because the
23   Court did not address whether amendment would be futile. (ECF No. 32.)
24          As a result of the Ninth Circuit’s decision, the district judge assigned to this case ordered
25   the magistrate judge to screen Plaintiff’s third amended complaint at ECF No. 26-1. (ECF No. 35.)
26   However, after this order was entered, the procedural landscape of this case changed significantly.
27   Plaintiff again moved to amend his complaint (twice) and obtained counsel. First, Plaintiff moved
28   to amend his complaint pro se. (ECF No. 36.) Then, he retained counsel, withdrew this motion to
     amend (ECF No. 39), and his counsel filed the motion to amend now before the Court. (ECF No.
              Case 2:17-cv-02396-APG-BNW Document 43 Filed 09/17/20 Page 2 of 3



 1     40.)
 2                The Court reviewed Plaintiff’s proposed complaint (ECF No. 40-1) and is satisfied that it is
 3     not frivolous. The Court, in its discretion, will not provide an in depth screening analysis. Section
 4     1915A provides that the court must “review . . . a complaint in a civil action in which a prisoner
 5     seeks redress from the governmental entity or officer or employee of a governmental entity” and
 6     “shall identify cognizable claims or dismiss the complaint, or any portion of the complaint” if it is
 7     “frivolous, malicious, or fails to state a claim upon which relief can be granted” or if it “seeks
 8     monetary relief from a defendant who is immune from such relief.” Section 1915A does not
 9     differentiate between represented and unrepresented prisoners with regard to screening. However,
10     given that the purpose of § 1915A is to prevent defendants from having to respond to frivolous or
11     malicious lawsuits and to conserve judicial resources by dismissing these types of cases at an early
12     stage, the Court typically does not screen prisoner civil rights cases in which the prisoner is
13     represented by an attorney. See Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir. 2014) (stating
14     that the “purpose of § 1915A is to ensure that the targets of frivolous or malicious suits need not
15     bear the expense of responding” (quotation omitted)); O’Neal v. Price, 531 F.3d 1146, 1153 (9th
16     Cir. 2008) (explaining that the PLRA’s screening provision was intended to “conserve judicial
17     resources by authorizing district courts to dismiss nonmeritorious prisoner complaints at an early
18     stage”). Additionally, in cases in which a prisoner is represented by an attorney, the attorney’s
19     obligations under Rule 11 of the Federal Rules of Civil Procedure substantially reduce the
20     incidence of frivolous prisoner civil rights claims.
21                Given that the concerns underlying § 1915A are obviated by the fact Plaintiff is represented
22     by an attorney, the Court will not enter another screening order in this case.1 The Court will grant
23
24            1
              There is also persuasive authority in the Ninth Circuit that provides that the Court is not required to
25   screen every amended complaint a litigant files. See, e.g., Olausen v. Murguia, No. 3:13-CV-00388-MMD, 2014
     WL 6065622, at *3 (D. Nev. Nov. 12, 2014) (“[T]he screening provision does not require a court, either explicitly
26   or implicitly, to screen every time a plaintiff seeks to amend the complaint.”).

27
28

                                                            2
         Case 2:17-cv-02396-APG-BNW Document 43 Filed 09/17/20 Page 3 of 3



 1   Plaintiff’s motion to amend, and if Defendants believe there are any issues with Plaintiff’s
 2   complaint, they can address them through a motion to dismiss.
 3          IT IS THEREFORE ORDERED that Plaintiff’s motion to amend (ECF No. 40) is
 4   GRANTED.
 5          IT IS FURTHER ORDERED that the Clerk of Court shall detach and file ECF No. 40-1 as
 6   a separate entry on the docket.
 7
 8          DATED: September 17, 2020
 9
10                                                ______________________________________
                                                  Brenda Weksler
11                                                United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
